Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-2140)

Complainant
v.

Massood Ali
d/b/a 7-Eleven Store 10317A,

Respondent.
Docket No. C-15-3001
Decision No. CR4502

Date: January 12,2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Massood Ali d/b/a 7-Eleven Store 10317A, located at 4833
Coronado Parkway, Cape Coral, Florida 33904, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that 7-Eleven Store 10317A impermissibly sold cigarettes to minors,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose
a $250 civil money penalty against Respondent 7-Eleven Store 10317A. During the
hearing process, Respondent has failed to comply with a judicial direction regarding
CTP’s discovery request. I therefore strike Respondent’s answer and issue this decision
of default judgment.
I. Procedural History

CTP began this matter by serving an administrative complaint seeking a $250 civil
money penalty on Respondent Massood Ali d/b/a 7-Eleven Store 10317A, located at
4833 Coronado Parkway, Cape Coral, Florida 33904. Respondent filed an answer to
CTP’s complaint on August 3, 2015. I issued an Acknowledgement and Prehearing
Order (APHO) on August 21, 2015, that set deadlines for parties’ submissions, including
the September 21, 2015 deadline to request that the opposing party provide copies of
documents relevant to this case. Additionally, the APHO stated that a party receiving
such a request must provide the requested documents no later than 30 days after the
request. CTP served Respondent with its request for documents on September 21, 2015.

On October 27, 2015, CTP filed a Motion to Compel Discovery indicating that CTP had
not received a response to its request for production of documents. See 21 C.F.R.

§ 17.23(a). On the same date, CTP also filed a motion requesting that all pre-hearing
exchange deadlines be extended. In an October 28, 2015 letter issued by my direction,
Respondent was given until November 12, 2015, to object to CTP’s motion. Respondent
did not file an objection to CTP’s motion.

On November 24, 2015, I issued an order granting CTP’s Motion to Compel Discovery
and extending the pre-hearing exchange deadlines. The Order allowed Respondent until
December 8, 2015 to comply with CTP’s discovery request. In granting CTP’s Motion to
Compel Discovery, I also explained that failure to comply with CTP’s discovery request
may result in sanctions, including the issuance of an Initial Decision and Default
Judgment, finding Respondent liable for the violations listed in the complaint and
imposing a civil money penalty. CTP subsequently filed a Motion to Impose Sanctions
on December 11, 2015, indicating that Respondent did not comply with the November
24, 2015 Order Granting CTP’s Motion to Compel.

Il. Pending Motions

On December 11, 2015, CTP filed a Motion to Impose Sanctions. In its December 11,
2015 memorandum supporting its Motion for Sanctions, CTP stated that “Respondent
still has not produced any documents in response to CTP’s Request for Production that
was served on it more than eleven weeks ago.”

Due to noncompliance with my Order granting CTP’s Motion to Compel, I am striking
Respondent’s Answer, issuing this default decision, and assuming the facts alleged in
CTP’s complaint to be true. See 21 C.F.R. § 17.35(c) (3), 17.11(a). The harshness of the
sanctions I impose upon either party must relate to the nature and severity of the
misconduct or failure to comply, and I find the failure to comply here sufficiently
egregious to warrant striking the answer and issuing a decision without further
proceedings. See 21 C.F.R. § 17.35(b).
III. Default Decision

Striking Respondent’s Answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude the default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with the orders. 21 C.F.R.
§ 17.11. Specifically:

e At approximately 6:48 p.m. on November 20, 2014, at Respondent’s business
establishment, 4833 Coronado Parkway, Cape Coral, Florida 33904, an FDA-
commissioned inspector observed Respondent’s staff selling a package of
Marlboro cigarettes to a person younger than 18 years of age;

e Ina warning letter dated December 18, 2014, CTP informed Respondent of the
inspector’s November 20, 2014 observation, and that such action violates federal
law, 21 C.F.R. § 1140.14(a). The letter further warned that Respondent’s failure
to correct its violation could result in a civil money penalty or other regulatory
action;

e At approximately 9:02 p.m. on February 27, 2015, at Respondent’s business
establishment, 4833 Coronado Parkway, Cape Coral, Florida 33904, an FDA-
commissioned inspector documented Respondent’s staff selling a package of
Marlboro Gold Pack cigarettes to a person younger than 18 years of age.

These facts establish Respondent 7-Eleven Store 10317A’s liability under the Act. Under
21 CFR. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18
years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Massood Ali d/b/a 7-Eleven Store 10317A. Pursuant to 21 C.F.R. § 17.11(b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Steven T. Kessel
Administrative Law Judge

